In a proceeding to stay the arbitration of an uninsured motorist claim, Canal Insurance Company appeals from an order and judgment (one paper) of the Supreme Court, Orange County (O’Gorman, J.), dated October 9, 1980, which denied the petition for a stay of the arbitration, refused to direct a hearing and directed the parties to proceed with arbitration. Order and judgment affirmed, with $50 costs and disbursements. Claimant has shown the necessary condition precedent in that he has established physical contact between himself and a covered vehicle under section 617 of the Insurance Law (see Matter of Royal Globe Ins. Co. v Smith, 79 AD2d 710). Arbitration should, therefore, proceed. Damiani, J. P., Titone, Mangano and Weinstein, JJ., concur.